Motion to amend the decision in this case. Motion granted, without costs. The decision of this court, handed down November 12, 1947 (272 App. Div. 1084), is amended by striking out the last paragraph therein and inserting the following paragraph: “ Decree modified by finding as a fact that the common-law marriage between decedent and respondent herein took place some time during the months of November and December, 1929, and as so modified, affirmed, on the law and the facts, with costs to all parties filing briefs, payable out of the estate. Any inconsistent finding made by the Surrogate is hereby reversed.” Hill, P. J., Heffernan and Poster, JJ., concur; Brewster and Russell, JJ., dissent.